NO. 07-01-0126-CR
                                    NO. 07-01-0127-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      JUNE 28, 2002

                           ______________________________


                        BRANDY DEEVON TUCKER, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

          NOS. 38,078-A & 38,079-A; HONORABLE DAVID GLEASON, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Pursuant to plea bargain agreements, appellant Brandy DeeVon Tucker was convicted

of possession of a controlled substance on September 4, 1997, and punishment was assessed

at six years confinement in cause number 38,078-A, and six years confinement and a $1,500

fine in cause number 38,079-A. The sentences were suspended and appellant was placed on

comm unity supervision for six years. Upon the State’s motion to revoke for violations of the

conditions of community supervision, appellant’s term of community supervision was extended
by two years and the conditions thereto were amended. On April 17, 2000, upon hearing

evidence that appellant had again violated the conditions of community supervision, the trial

court signed revocation orders and imposed the original punishment for each offense.

Appellant filed general notices of appeal from both judgments. In presenting this appeal,

counsel has filed an Anders 1 brief in support of a motion to withdraw. Based upon the rationale

expressed herein, the appeal is dismissed for want of jurisdiction.


       In support of his motion to withdraw, counsel has certified that he has diligently reviewed

the record and, in his opinion, the record reflects no reversible error or grounds upon which an

appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no

pet.). Thus, he concludes the appeal is frivolous and without merit. In compliance with High

v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. Counsel has also shown

that he sent a copy of the brief to appellant, and informed appellant that, in counsel's view, the

appeal is without merit. In addition, counsel has demonstrated that he notified appellant of her

right to review the record and file a pro se brief if she desired to do so. Appellant did not file

a pro se brief nor did the State favor us with a brief.


       Appellate jurisdiction is invoked by filing a timely and proper notice of appeal. See State

v. Riewe, 13 S.W3d 408, 410 (Tex.Cr.App. 2000). To perfect an appeal from a judgment that



       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                2
was rendered on a defendant’s guilty plea and in which the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant, a

notice of appeal must (a) specify that the appeal is for a jurisdictional defect; (b) specify that

the substance of the appeal was raised by written motion and ruled on before trial; or (c) state

that the trial court granted permission to appeal. Tex. R. App. P. 25.2(b)(3); see also White v.

State, 61 S.W.3d 424, 428-29 (Tex.Cr.App. 2001) (holding that the notice requirements set

forth in Rule 25.2(b)(3) should be interpreted according to their plain meaning and that failing

to meet the requirements fails to invoke the jurisdiction of an appellate court); see also Vidaurri

v. State, 49 S.W.3d 880, 884 (Tex.Cr.App. 2001) (holding that the notice of appeal limitations

of Rule 25.2(b)(3) apply to an appeal from a conviction rendered on a guilty plea with agreed

punishment).


       Appellant’s notices of appeal do not contain any of the requirements set forth in Rule

25.2(b)(3) necessary to invoke this Court’s jurisdiction over the convictions.          Thus, our

jurisdiction has not been invoked and the appeals must be dismissed. Accordingly, the appeals

are dismissed for want of jurisdiction and we are without jurisdiction to rule on counsel’s motion

to withdraw.



                                                     Don H. Reavis
                                                       Justice



Do not publish.




                                                3